MEMORANDUM OF DECISION.
On appeal from a judgment of divorce entered in the Superior Court, Franklin County, Kenwood H. Beckler challenges the court’s award of alimony to Mrs. Beck-ler and the court’s method of dividing the marital property interest in his pension benefits. Our review of the record discloses no apparent injustice in the award of alimony. See Skelton v. Skelton, 490 A.2d 1204, 1207 (Me.1985). Moreover, we are not persuaded that either the method or the result of dividing the pension benefits was unjust. See Cushman v. Cushman, 495 A.2d 330, 334 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.